 INTERNATIONAL ALLIANCE OF THEATRICAL STAGE LOCAL 611145International Alliance of Theatrical Stage Employeesand Moving Picture Machine Operators of the Unit-ed States and Canada,Local 611,AFL-CIO andKindair Corporation.Case 20-CP-415Upon the entire record, and from my observation of thewitnesses, I make the following:FINDINGS AND CONCLUSIONSJune13, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING ANDPENELLOOn December 8, 1972, Administrative Law JudgeLoe F. Lightner issued the attached Decision in thisproceeding. Thereafter, the General Counsel and theCharging Party filed exceptions and supporting briefs,and the Respondent Union filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint herein be, and it hereby is,dismissed in its entirety.DECISIONSTATEMENT OF THE CASELEO F. LIGHTNER, Administrative Law Judge: This pro-ceeding was heard before me in Monterey, California, onSeptember 6 and 7, 1972, upon the complaint of GeneralCounsel and the answer, as amended, of International Alli-ance of Theatrical Stage Employees and Moving PictureMachine Operators of United States and Canada, Local611,AFL-CIO, herein referred to as Respondent.' Thecomplaint alleges violations of Section 8(b)(7)(C) and Sec-tion 2(6) and (7) of the Labor Management Relations Act,1947, as amended (61 Stat. 136; 65 Stat. 601; 73 Stat. 519;29 U.S.C. Sec 151,et seq.),hereincalled the Act. The partieswaived oral argument, and briefs filed by the General Coun-sel,Respondent, and Charging Party have been carefullyconsidered.1A charge wasfiledon January28, 1972.A complaint was issued on July18, 1972.1.THE BUSINESS OF THE EMPLOYERKindair Corporation, herein Kindair, is a California cor-poration with its principal office in Monterey, California,and is engaged in the ownership and operation of motionpicture theaters at various locations in California, includingStembeck Theater and Cinema 70 in Monterey, Valley Cin-ema Theater in Carmel, Globe Theaterin Salinas, and Cine-ma Theater in Soquel. During the year immediatelypreceding the issuance of the complaint, a representativeperiod, in the course and conduct of its business operations,Kindair received gross revenues in excess of $500,000. Dur-ing the same period, Kindair procured motion picture filmvalued in excess of $50,000, which film was transported toKindair's places of business in interstate commerce fromsuppliers located outside the State of California.The complaint alleges, the answer, as amended, admits,and I find that Kindair is, and at all times material hereinhas been, an employer engaged in commerce and in opera-tions affecting commerce within the meaning of Section2(2), (6), and (7) of the Act.11THE RESPONDENT IS A LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I find thatRespondent, at all times material, is and has been a labororganization within the meaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESThe IssuesThe principal issue raised by the pleadings and litigatedat the hearing is whether the Respondent engaged in con-duct in contravention of the provisions of Section 8(b)(7)(C)by picketing various theaters of Kindair, on and after July29, 1971, for an object of forcing or requiring Kindair torecognize or bargain with Respondent, as the collective-bargaining representative of Kindair's employees, or toforce or require said employees to accept or select Respon-dent as their collective-bargaining representative notwith-standing that Respondent is not currently certified as therepresentative of said employees under the provisions ofSection 9 of the Act.Respondent denies the commission of any unfair laborpractice, and asserts that its picketing was primary picketingand that the provisions of Section 8(b)(7)(C) are inapplica-ble.As an additional affirmative defense, Respondent as-serts the allegations of the complaint are barred by reasonof the provisions of Section 10(b) of the Act. A subsidiaryquestion, in the event the provisions of Section 8(b)(7)(C)are applicable, raised by amended answer, is the applicationof the so-called publicity proviso, and, in such event, wheth-er an effect of such picketing was to induce any individualemployed by any other person in the course of his employ-ment, not to pick up, deliver, or transport any goods or not204 NLRB No. 37 146to perform any services.DECISIONSOF NATIONALLABOR RELATIONS BOARDAgencyThe complaint alleges,the answer,as amended,admits,and I find,at times material relative to each individual,2 thatArthur E.Jackson and Al Pierce,business agents,and Rob-ertMorgan,president,have been agents of Respondent,acting on its behalf within the meaning of Section 2(13) ofthe Act.BackgroundThe facts set forth under this section are undisputed.Kindair acquired the SteinbeckTheater,inMonterey, in1959. Subsequently, Kindair acquired the Globe Theater inSalinas,Valley Cinema in Carmel, and Cinema Theater inSoquel.These are described as 35 mm theaters.Kindair alsoacquired the Cinema 70 Theater in Monterey which, unlikethe others,is a 70 mm theater.3At eachof the described theaters, Kindair had the follow-ing job classifications:theater manager,assistant theatermanager, projectionist,cashier or box office girls, candycounter girls,and janitorial services.The onlyemployeescovered by collective-bargaining agreements have been pro-jectionists.When Kindair acquired the Steinbeck Theater in 1959,itvoluntarily recognized Respondent and entered into acollective-bargaining agreement covering its projectionists.Each theater,except Cinema70, hadone projectionist whowas a regular and worked a 4-day week,as well as a reliefman, who worked a 3-day week, and was supplied by theUnion under the contract. a However, at Cinema 70, twoprojectionists worked simultaneously,inferentially 4 days aweek, and were relieved by two other projectionists on theother 3 days.Initially,Respondent was voluntarily recognized by Kin-dair and separate contracts were signed for each theater. SNo Board certification was ever sought or obtained. Themost recent collective-bargaining agreements were three innumber.The Cinema70 agreement was effective from June19, 1967,to June 18, 1968. The Cinema Soquel agreementwas effective March28, 1967, to February 14, 1969. Anagreementcovering the Globe, Steinbeck, and Valley Cine-ma theaters was effective from April 16, 1966, to February14, 1969.62 Jackson and Pierce were business agents for limited periods of time, buthad such duties during relevant specified time.Morgan was secretary, andlater president.3We are not herein concerned with CinemaTheater in Aptos,acquired byKindair in late 1969 orearly 1970.4 It as undisputed that the theaters are open 7 days a week,for an eveningperformance.On Saturdays,Sundays,and holidays there were matinees. Itwould appear reasonable to infer that relief men were,normally,regularlyassigned.SThe initial agreement was signed for Globe in 1961, Valley Cinema in1966, Cinema is Soquel in 1967,and Cinema 70 in 1967.6 Each of these agreements contained a valid union shop provision. Eachagreement also provided that the Employer would give the Union sufficientadvance notice of vacancies,with preference in hiring to individuals who hadpreviously been employed in the specified classifications It is undisputedthat the Union undertook to provide essential relief operators, and did so,at all times during the existence of these agreements.Prior to the expiration of the Cinema 70 agreement onJune 18, 1968, several negotiating sessions were held. Animpasse resulted when the Employer persisted in its positionthat two projectionists, working simultaneously, were un-necessary and an unwarranted extra financial expense. TheUnion persisted that it was national policy to have twoprojectionists to a 70 mm booth, and asserted it was neces-sary to operate the machines. By reason of the impasse, nonew agreement was reached. During the last negotiatingsession,held on June 18, 1968, the day the contract was toexpire, Jackson, business agent, inquired of Matson, vicepresident of Kindair, whether this meant the services of theUnion and the union employees would be no longer re-quired.Matson responded in the affirmative.Prior to June 18, 1968, Alfred Finley, Jr., and HaroldDeLine were the regular projectionists at Cinema 70. OnJune 18, DeLine resigned to accept employment elsewhere.The UnionassignedJames Russo, who had been a reliefman, to replace DeLine. Thus, Finley and Russo were theregular projectionists on the evening of June 18. After thecontract expired at midnight, Russo and Finley were givenidentical letters from Kindair, signed by Matson, reading:"Effective with the close of business, June 18, 1968, yourservices will no longer be required." The following day,Kindair assigned its theater manager andassistanttheatermanager to the work in the projection booth. This assign-ment 'continued fora month or more, when the theatermanager and the assistant theater manager were relieved ofthese duties as more fully explicated,infra.Within 2 or 3 days, the Union commenced picketing Cin-ema 70 and the other four theaters. The picket sign read:"Kindair Corporation unfair, refuses to negotiate with Lo-cal 611, AFL-CIO."Under date of July 8, 1968, Don Kirke Erskine, presidentof Kindair, by letter to Jackson, requested that the Respon-dent remove the pickets from the four locations not in-volvedShortlythereafter,Respondentdiscontinuedpicketing at theaters other than Cinema 70. Simultaneously,the picket sign was changed to read:LOCK OUTTHISTHEATERdoesNOTemployUNION membersOf I A T S E LOCAL 611 AFL-CIOIt isundisputed that this was the picket sign usedat all timesthereafter.7On September 10, 1968, Kindair, by letter, on the letter-head of California Association of Employers, signed byC.M. Roberts, regional manager, advised Finleyand Rus-so that there was an opening for one man at the Cinema 70theater as projectionist. The letter indicated it would be aone-man operation,and the positionwas being offered onthe basis of seniority. Under date of September 12, 1968,Finley requested advice as to the conditions of employment.7What, if any,legend appearedon thereverse side of this picket sign isobscure and unimportant. INTERNATIONAL ALLIANCE OF THEATRICAL STAGE LOCAL 611147Russo responded with a similar inquiry, under date of Sep-tember 16. Under date of September 17, 1968, Roberts ad-vised Finley and Russo that they would receive the samewages and working conditions that prevailed at the time oftheir termination, except there would be no collective-bar-gaining agreement between Respondent and Kindair.It is undisputed that Finley, Russo, and the relief projec-tionists employed by Kindair on June 18, 1968, have notbeen reemployed by Kindair.The two collective-bargaining agreements covering theother four theaters, i.e., Cinema Soquel, Globe, Steinbeck,and Valley Cinema, contained expiration dates of February14, 1969.Negotiating sessions were continuing on the expi-ration date,and these agreements were continued,by agree-ment of the parties,until and includingFebruary 27, 1969.An impasse was reached over wage rates,and these con-tracts expired, on February 27, 1969.The projectionist employees at these four theaters wereadvisedby Kindair on February 27 that theirservices wereno longer required.8It is undisputed that none of theseemployees have in fact been employed by Kindair since thatdate. All of the projectionists, describedsupra,on and afterJune 19, 1968, as to Cinema 70, and on and after February28, 1969, as to the other theaters, went back to the hiring halland received referrals to theaters other than Kindair thea-ters, and have done so ever since.During the first month, following February 27, 1969,theater managers and assistant theater managers were as-signed to the work of the projectionists. Thereafter individu-als were hired off the street as projectionist employees andreplaced Respondent'smembers,with the exception thatonly one projection operator operates the Cinema 70 wherepreviously there had been two. The schedule for these re-placement employees is the same as the previous schedule,a regular projectionist working four nights,and a replace-ment three nights,in a seven-night week.Thesereplace-ments are not members of Respondent.At no timesubsequent to the expiration of the respective contracts wereany of these striking employees of Kindair advised thatunless they returned to work they would be permanentlyreplaced. Similarly,at no timesubsequent to the expirationdates of the respective contracts did Kindair notify theUnion of a request or demand that it man the jobs at thevarious theaters of Kindair.Commencing within 2 or 3 days after February 27, 1969,and continuing ever since,Respondent has picketed theseother four theaters. The picket sign used,at all times, wasthe "Lock Out"sign,set forthsupra.The legend on thereverse side of the picket sign used at the Valley CinemaTheater read "Lock out this theater not-union AFL-CIO."The legendon the reverse side ofthe otherpicket signs isobscure.The picketing, at all five theaters, commenced approxi-mately one half hour prior to the start of the feature, andcontinued until the patrons were in the theater.The picketswould return when the patrons were leaving the theater. Thehours of picketing depended on whether there were mati-8 It is undisputed that theseprojectionists would have returned to workonly on condition that Kindair had a collective-bargaining agreement withRespondent.nees or double features. Cinema 70 started its features at8:30 p.m., while some other theaters started at 7 p.m. andhad two shows a night. Occasionally Cinema 70 had twoshows in one night. On Saturdays, Sundays, and holidaysthere were matinees which would commence at 1:30 or 2P.M .9 All of the theaters were picketed on each Friday andSaturday, and some of the theaters were picketed on twoother nights, this latter picketing being rotated to cover alltheaters. This picketing continued, on the scale indicated,up to the time of hearing herein.No negotiatingsessionsbetween Kindair and Respon-dent have been held since February 27, 1969. 10 No petitionfor an election under the provisions of Section 9(c) of theAct has been filed by either Kindair or Respondent.It is undisputed that the picketing at Cinema 70, whichcommenced shortly after June 18, 1968, and the picketingat the other four theaters, which commenced shortly afterFebruary 27, 1969, were the result of an economic disputebetween Kindair and Respondent.Under date of May 5, 1969, by letter, Matson, vice presi-dent, advised Jackson, business agent, that Finley, Russo,and Krenz were not entitled to severance pay as they hadnot been discharged, "but they were locked out after animpasse innegotiations."On November 26,1969, by letter, McMillin, special repre-sentative of Respondent, advised Matson, in conformitywith telephone conversations on 3 successive days, endingon the date of the letter, McMillin sought to ascertain,interalia,the possibility of a meeting to settle the existing dispute,and that Respondent's doors were open for the purpose ofsuch discussion.Under date of February 25, 1971, by letter, Forde, Inter-national representative of Respondent, advised Matson thathe had returned from out of the state and had assumed hisformer position and would be available "if there might bea solution to the present problem" between Kindair andRespondent.Kindair made no response to the McMillin and Fordeletters.Events After July 29, 1971I have found,supra,that the picketing described contin-ued during the Section 10(b) period, from July 29, 1971, tothe date of the hearing herein, September 6, 1972.General Counsel and Charging Party contend that theformer employees abandoned their interdst in the strike, andthat the picketing was conducted by strangers. The evidenceis to the contrary, and is next set forth.Robert Leroy Morgan was president of Respondent inSeptember 1972 and had been either president or recordingsecretary since February 1969. Morgan credibly related thathe was the regular projectionist at the Globe, for a periodof 3 years, terminatingat the time of the lockout on Febru-ary 27, 1969. He had also worked, at unspecifiedtimes, atthe Soquel and Cinema 70 theaters. Morgan related that he9I find it unnecessaryto set forthunder this section picketing whichoccurred at hours when the theaters were closed.10The Union filed a charge in 1969, alleging that Kindair had failed tobargain in good faith.The chargewas dismissed for lack of ment.I find thesefacts unimportant and of no consequence. 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas on the picket line,at various theaters,on various dates,from the commencement of the picketing,to and includingAugust 1972.11Morgan asserted that Wason,whom he iden-tified as the former relief operator at the Globe,was on thepicket line in August 1972. Morgan related that all membersof the Local,living within the geographical jurisdiction ofthe Local,are required to picket or pay someone else topicket for them out of their own personal funds.12Erskine credibly related that Kindair obtained motionpicture films from National Screen Service.The delivery offilm was made by truck by Theater Transit Service, in theearlymorning hours,between midnight and 3 or 4 a.m.,usually on Wednesday morning.The theaters are not opento the publicat such times.The truckroute from San Fran-cisco was over Route 101 to the Globe Theater in Salinas,then to the Valley Cinema in Carmel,then to Cinema 70 andSteinbeck in Monterey,then to the Cinema in Soquel, andthen to other theaters in Santa Cruz,returning via San Joseto San Francisco.Erskine related picketing,whichhe observed, on themorning of August 19, 1971, between 1:30 and 2:30 a.m., atthe Valley Cinema in Carmel. When Erskine arrived at thetheater and parked his car, he observed another car parkedin front of the theater. When the Theater Transit truckarrived,a picket got out of the other car,with the picket signdescribedsupra,and commenced picketing.Bruce Alston,operationsmanager for Kindair,was also present. Thetruckdriver exchanged some words with Alston,got backinto his truck and left without making the delivery.Erskine related there were15 or 20times that film was notdropped,by reason of the pickets being present,and Kin-dair would call National Film Service and pay fora messen-ger to take the film to Greyhound for shipping. Kindairwould then have an employee go to Greyhound to pick upthe film.13Erskine credibly related that,prior to the commencementof the picketing,the truckdriver,who had a key to eachtheater,would enter the theater,deliver the film, and pickup the film to be returned.Afterthe picketing commenced,on occasion Kindair would have a theater manager or assis-tant manager wait at the theater for the film drop,and thetheater manager would take the film to be returned out to11His testimony was given on September 7.12Don Kirke Erskine has been President of Kindair since 1959.Erskineasserted that the former employees of Kindair picketed for I or 2 monthsafter the strike began,and thereafter the pickets were strangers and did notinclude former employees.Erskine denied that Morgan was employed byKindair on February 27,1969. Erskine,shown a list of 20 employees, givennotices their services were no longer needed at the time of the lockouts, whofiled claims for earned vacation pay, was unable to identify any of the 20named except Furtado.It is undisputed that the claim of all 20 was paid byKindair,and the payroll journal reflects that all 20 were separated effectiveFebruary 27, 1969.Erskine acknowledged he did not know all of the members of Respondentat the present time,but asserted he did know all of them in February 1969.Erskine then admitted that his knowledge was based on hearsay.Erskineacknowledged that he had not personally gone to each theater on eachoccasion to determine who was picketing, and did not know who did thepicketing each day of picketing,and that his recitation as to the identity ofthe pickets was limited to his personal observations.On this conflict,I creditMorgan.13However,it is obscure whether any of the other occasions recited oc-curred on or after July 29, 1971,or were poor thereto.the truckdriver, who would not cross the picket line, andreceive the new film and take it into the theater.14 I find itreasonable to infer this condition existed afterJuly 29, 1971.Erskine credibly related that,prior to the commencementof the picketing, Crest Sales Company furnished merchan-dise for the vending machines in the theaters.At that timethe driver would deliver the merchandise into the theaterstoreroom. Since July 1971, the driver advised Erskine hewould not cross the picket line, and he would then drop themerchandise in the street,and Kindair employees would gointo the street, with handtrucks, and bring the supplies intothe theater. Erskine acknowledged no pickets were presentwhen the Crest driver appeared, but the driver advised thathe was aware that Kindair had a labor dispute. These deliv-erieswerenormally made on Mondays through Thurs-days.'IErskine related that, pursuant to a request by AlvinPierce,business agent for Respondent,he met with Piercein January 1972, at which Morgan, president of the Union,and Matson were present.Erskine related that Pierce re-quested Erskine to meet with Forde,International represen-tative,for the purpose of reaching an agreement to end thedispute. Pierce advised that he wanted to have "Union peo-ple" in all of the theaters.In answer to a question as towhether the theaters were still being picketed, Erskine relat-ed that Morgan responded that all the theaters were beingpicketed. Erskine asserted that when he inquired the reasonfor the picketing,Pierceadvised thatpickets are being usedin order to bring Kindair to the bargaining table. No subse-quent meeting has been held between Kindair and Respon-dent.It is undisputed that no petition for an election has beenfiled by either the Respondent or Kindair.Concluding FindingsThe Supreme Court has held that earlier events may beutilized to shed light on the true character of matters occur-ring within the limitations period; and for that purposeSection 10(b) ordinarily does not bar such evidentiary useof anterior events.Local Lodge No. 1424, 1AM v. N.L.R.B.,362 U.S. 411, 416 (1960).It isundisputed that Kindair and Respondent arrived atan impasse, in an effort to arrive at a new collective-bar-gaining agreement, to replacean existing agreement,which,by its terms, expired on June 18, 1968, relative to Cinema70 in Monterey. Similarly, Respondent and Kindair arrivedat animpasse duringnegotiationsfor new collective-bar-14Kindair related that, on occasion,all of the filmwould begathered inone theater, for deliveryto the truckdriver,who, inferentially,would leaveall of the film to be delivered at the one theater.15Erskine related that in January1972,Kindairpurchased some Zeonlamps for theGlobe Theater, in Salinas,from Western Theatrical EquipmentCompany. Erskine asserted that he had been advised by Western TheatricalEquipment Company thatthey wouldnot install equipment purchased fromthem because their employees would refuse to cross the picket line. Erskineasserted that he was similarly advisedby PacificTheater Equipment Compa-ny, when Kindair purchased equipment from them. It is undisputed that thismerchandise was delivered,even though there was a refusal to perform theservices formerly performed.These failures to perform services are at mostcumulative to the effect the picketing had on the failure to deliver the film,which I have found.Accordingly, I find it unnecessary to determine if thesefailures would negate an asserted defenseof publicitypicketing. INTERNATIONAL ALLIANCE OF THEATRICAL STAGE LOCAL 611gaining agreements covering the other four theaters, onFebruary 27, 1969. It is undisputed that the projectionistemployees, on the respective dates indicated, were advisedthat their services would no longer be needed.16 There canbe no question that the resulting situation was a lockout, theemployees became economic strikers, and the picketing, atthe outset, was primary picketing for the purpose of obtain-ing new collective-bargaining agreements. The question iswhether, by passage of time alone, such picketing can beconverted to recognitional picketing within the proscrip-tions of Section 8(b)(7)(C) of the Act.Respondent,in itsbrief, accurately calls attention to thefact that the legislative history 11 clearly establishes that itwas not congressional intent, in enacting this Section, toprohibit a primary strike picket line, where recognition hadbeen accorded, but was intended to preclude so-calledblackmail or extortionist picketing, for recognition, withoutregard to the desires of the involved employees. Respondentcalls attention to a discussion of Section 8(b)(7) by SenatorMcClellan,supraat 1175, wherein he talked of the compul-sion of many persons who joined unions not of their ownfree will and not with their consent but "simply by a Laborboss walking into management's office, slapping a contracton the desk and saying to management you sign it, put yourmen into this Union or else we are going to picket you "Senator McClellan said, "that form of shake-down picket-ing is already taken care of in this bill." Senator McClellandescribed organizational picketing as where union leaderscome to management and say "we will organize your menand put them in the Union, irrespective of their wishes.We'll make Union members of them or else we will picketyour plant and apply that economic pressure on you."Respondent correctly urges that Congress in enactingSection 8(b)(7) dealt only with the demands for initial recog-nition of a union by an employer.In theSullivan Electriccase 8 the Board held,Thus, by attributing a bargaining objective to theRespondent's picketing and by resorting to a strictlyliteral construction of the statute, it is arguable that thepicketing fallswithin Section 8(b)(7)'s prohibitionagainst picketing to force an employer"to recognize orbargain with alabor organization as the representativeof his employees." [Emphasis supplied.] Nevertheless,after analyzing the overall congressional purpose be-hind the enactment of this section, we are convincedthat the words "recognize or bargain" were not intend-ed to be read as encompassing two separate and unre-lated terms. Rather, we believe they were intended toproscribe picketing having as its target forcing or re-quiring an employer's initial acceptance of the union asin I have found it unnecessary to set forth Kmdair's understanding thatthese employees would not report for work without a Union contract Erskineacknowledged advising the respective theater managers that these employeeswould not be permitted to work if they did appear for the purpose of report-ingMatson, by letter to Jackson, business agent, on May 8, 1969, acknowl-eded the regular and relief projectionists had not been permanently severedLegislative History of the Labor-Management Reporting and DisclosureAct of 1959 (two volumes,published by the National LaborRelationsBoard, 1959) p 473-474, 985, 994-995, 1174-1193, 1433, 1518, 1582, 1720,and 185818BuildingandConstructionTrades Council of Santa Barbara County, AFL-CIO (Sullivan Electric Company),146 NLRB 1086, 1087149the bargaining representative of his employees. Whenviewed in this posture, it is clear that Sullivan hadrecognized and extended bargaining rights to the Re-spondents long before the disputed picketing com-menced here and that such picketing therefore was notdesigned to attain those statutory objectives.19In theWhitaker Papercase 20 the Board held:The issue presented here is whether or not picketing,lawfully commenced and maintained during a strike bya recognized incumbent statutory representative insupport of a collective-bargaining dispute with respectto economic issues, was converted to picketing for arecognitional objective within the meaning of Section8(b)(7)(C)merely because the picketed company re-placed the striking employees.The legislative history renders it apparent that aprime purpose for the enactment of Section 8(b)(7)(C)was to deal with so-called "blackmail picketing." TheBoard has found violations of this section in situationsinvolving attempts by unions to coerce employer recog-nition by engaging in extended picketing rather thanfiling a valid petition for an election under Section 9(c)of the Act. The matter here before us, however, doesnot present such a situation.In the instant case, the Respondents struck in anattempt to better the wages and working conditions oftheirmembers who were employed by Whitaker. Thepicketing engaged in by members of Respondents hasat all times been in connection with this strike.In theFrank Wheatley Pumpcase 21 the Board found thematerial facts the same as inWhitaker, supra,except thatmore than I year elapsed from the beginning of the econom-ic strike. The Board found this factual difference did notcreate a different result.I find, on the basis of the credible evidence herein, thatRespondent was initially voluntarily recognized by Kindairto represent the projectionist employees, that collective-bar-gaining negotiations, for renewal of existing contracts, re-sulted in impasses in June 1968 as to Cinema 70, andFebruary 1969 as to the other theaters, as a result of whichthe employees who were locked out commenced picketing,and that the picketing was against the primary employer asthe result of economic disputes. This picketing continued upto the time of hearing herein. It follows, and I find, that suchpicketing was not for an object of recognition, and the merepassage of time, without more, did not convert the picketingto picketing for such a proscribed object.The assertion of Kindair, in its brief, that the striking19 See alsointernational Hod Carriers' Building andCommonLaborers'Union of America, Local 840, AFL-CIO (Charles A Blinne, d/b/a C ABlame Construction Company),135 NLRB 1153 AccordBay Counties Dis-trict Council of Carpenters, AFL-CIO, et al (Jones and Jones Inc),154 NLRB1598, 1605-160620Warehouse Employees Union Local No 570, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America (Whitaker Pa-per Company),149 NLRB 731, 73421Local Lodge 790, International Association of Machinists, AFL-CIO(FrankWheatley Pump & Valve Manufacturer),150 NLRB 565, 566 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDformer employees are no longer supporting the strike isunsupported by the evidence herein.Similarly,the assertionof Kindair,in its brief, that these former employees are nowpermanently employed elsewhere,or no longer living in thearea,or retired,iswithout evidentiary support.It is undis-puted,and I have found,supraunder Background,that theprojectionist employees of Kindair,upon ceasing work forKindair,returned to their hiring hall and received referralson a normal basis thereafter.This evidence does not permit,and would not support, a finding that they have obtainedpermanent employment elsewhere.It is undisputed thatnone have resumed employment by Kindair.General Counsel,in his brief,correctly urges that an em-ployer may refuse to bargain,at his peril,where he doubtsthe Union's majority status, pending a bargaining order oran election.We are not herein treating with a duty to bar-gain.No one has exercised the right,provided under Section9(c), to obtain an election and a determination of theUnion's majority status,or its absence.Since I find the provisions of Section 8(b)(7) inapplicableto the facts presented herein,I find it unnecessary to de-terminethe applicability of the so-called publicity provisoof that Section,or whether the picketing induced individu-als employed by other persons not to pick up, deliver, ortransport any goods or not to perform any services.It is within the exclusive domain of Congress to determinewhat conduct should be proscribed,to "eliminate the causesof certain substantial obstructions to the free flow of com-merce and to mitigate and eliminate these obstructions."Section 1 of the Act. Congress has adopted,as Section 13:"Nothing in this Act, except as specifically provided forherein, shall be construed so as either to interfere with orimpede or diminish in any way the right to strike, or to affectthe limitations or qualifications on that right."Accordingly, for the reasons set forth, I find Respondent,by engaging in the conduct complained of, to the extent Ihave found such conduct herein,has not engaged in con-duct within the proscriptions of Section 8(b)(7)(C) of theAct.CONCLUSIONS OF LAW1.Kindair is an employer engaged in commerce and inactivities affecting commercewithin themeaning of Section2(2), (6) and (7) of the Act.2.Respondent is a labor organization within the meaningof Section2(5) of the Act.3.Respondent,by engaging in the picketing set forthherein,has not engaged in unfair labor practices within themeaning of Section 8(b)(7)(C) of the Act.On the basis of the above findings of fact and conclusionsof law, upon the entire record as a whole,and pursuant toSection 10(c) of theAct, I concludethat the complaintshould be dismissed.ORDERIT IS HEREBY ORDERED that the complaint be, and it is here-by, dismissed in its entirety.